Citation Nr: 0012073	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder.  

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fifth finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1953 to May 1956.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in March 1998 which denied the claimed benefits.  


REMAND

On review of the claims file, the Board notes that on a VA 
Form 9, received in November 1998, the veteran indicated that 
he wanted a personal hearing before the Board at the RO.  In 
December 1998, he responded to a letter from the RO, 
clarifying that he wanted a personal hearing before a hearing 
officer.  Subsequently, a hearing was conducted before a 
hearing officer at the RO in February 1999.  

The veteran's claims file was transferred to the Board in 
February 2000.  In May 2000, the veteran wrote to the Board 
requesting that he be afforded a personal hearing before the 
Board at the RO.  The regulations permit a claimant to 
request a personal hearing within 90 days after his records 
are transferred to the Board.  38 C.F.R. § 20.1304(c) (1999).  
The veteran's request was received within the 90 day period.  
Accordingly, a hearing should be scheduled for him to present 
testimony to the Board.  

Therefore, this case is REMANDED to the RO for the following 
additional action:

The RO should schedule the veteran for a personal 
hearing before the Board at the RO (Travel Board 
hearing).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


